DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 14 and 20.
Pending: 1-20.
IDS
Applicant’s IDS(s) submitted on 11/06/2018, 05/24/2019 and 10/02/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claim(s) 1, 14 and 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 19 and 20 of co-pending Application No. 16181559 (reference application ‘559). Although the claims at issue are not identical, they are not patentably distinct from each other as disclosed in the table below.
Instant Application Claim(s)
‘559 Claim(s)
1. Hardware for implementing a Deep Neural Network (DNN) having a convolution layer, the hardware comprising a plurality of convolution engines each operable to perform a convolution operation by applying a filter to a data window, each filter comprising a set of weights for combination with respective data values of a data window, and each of the plurality of convolution engines comprising: multiplication logic operable to combine a weight of a filter with a respective data value of a data window; control logic configured to: receive configuration information identifying a set of filters for operation on a set of data windows at the plurality of convolution engines; determine, using the configuration information, a sequence of convolution operations for evaluation at the multiplication logic; in accordance with the determined sequence of convolution operations, request weights and data values for at least partially applying a filter to a data window; and cause the multiplication logic to combine the weights with their respective data values; and accumulation logic configured to accumulate the results of a plurality of combinations performed by the multiplication logic so as to form an output for a convolution operation of the determined sequence.
1. Hardware for implementing a Deep Neural Network (DNN) having a convolution layer, the hardware comprising a plurality of convolution engines each operable to perform a convolution operation by applying a filter to a data window, each filter comprising a set of weights for combination with respective data values of a data window, and each of the plurality of convolution engines comprising: multiplication logic operable to combine a weight of a filter with a respective data value of a data window; control logic configured to cause the multiplication logic to combine a weight with a respective data value if the weight is non-zero, and otherwise not cause the multiplication logic to combine that weight with that data value; and accumulation logic configured to accumulate the results of a plurality of combinations performed by the multiplication logic so as to form an output for a respective convolution operation..

Claims 2-10
Claims 2-10
14. A method for implementing a Deep Neural Network (DNN) having a convolution layer in hardware, the hardware comprising a plurality of convolution engines each operable to perform a convolution operation by applying a filter to a data window, and each filter comprising a set of weights for combination with respective data values of a data window, the method comprising, at each of the plurality of convolution engines: receiving configuration information identifying a set of filters for operation on a set of data windows at the plurality of convolution engines; determining, using the configuration information, a sequence of convolution operations for evaluation at the convolution engine; in accordance with the determined sequence of convolution operations, requesting weights and data values for at least partially applying a filter to a data window; for each received weight and its respective data value, multiplying the weights by their respective data values; and accumulating the results of a plurality of the multiplying operations so as to form an output for a convolution operation of the determined sequence.
19. A method for implementing in hardware a Deep Neural Network (DNN) having a convolution layer, the hardware comprising a plurality of convolution engines each operable to perform a convolution operation by applying a filter to a data window, and each filter comprising a set of weights for combination with respective data values of a data window, the method comprising, at each of the plurality of convolution engines: receiving weights and corresponding data values for a convolution operation; identifying zero weights in the received weights; for each weight and its respective data value, multiplying the weight by the respective data value only if the weight is non-zero; and accumulating the results of the multiplying operations so as to form an output for the respective convolution operation.
20. A non-transitory computer readable storage medium having stored thereon computer readable instructions that, when executed at a computer system, cause the computer system to perform the a method for implementing a Deep Neural Network (DNN) having a convolution layer in hardware, the hardware comprising a plurality of convolution engines each operable to perform a convolution operation by applying a filter to a data window, and each filter comprising a set of weights for combination with respective data values of a data window, the method comprising, at each of the plurality of convolution engines: receiving configuration information identifying a set of filters for operation on a set of data windows at the plurality of convolution engines; determining, using the configuration information, a sequence of convolution operations for evaluation at the convolution engine; in accordance with the determined sequence of convolution operations, requesting weights and data values for at least partially applying a filter to a data window; for each received weight and its respective data value, multiplying the weights by their respective data values; and accumulating the results of a plurality of the multiplying operations so as to form an output for a convolution operation of the determined sequence.
20. A non-transitory computer readable storage medium having stored thereon computer readable instructions that, when executed at a computer system, cause the computer system to perform a method for implementing in hardware a Deep Neural Network (DNN) having a convolution layer, the hardware comprising a plurality of convolution engines each operable to perform a convolution operation by applying a filter to a data window, and each filter comprising a set of weights for combination with respective data values of a data window, the method comprising, at each of the plurality of convolution engines: receiving weights and corresponding data values for a convolution operation; identifying zero weights in the received weights; for each weight and its respective data value, multiplying the weight by the respective data value only if the weight is non-zero; and accumulating the results of the multiplying operations so as to form an output for the respective convolution operation.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Re: Independent Claim 1 (and dependent claims 2-13), recites the limitation 
"a data window" in lines 4, 7 and 14. 
Recites “a filter” in line(s) 6 and 14. 
These limitations have already been defied earlier.

Re: Independent Claim 14 (and dependent claims 15-19), recites the limitation 
"a data window" in lines 4 and 11.  
Recites “a filter” in line(s) 11. 
These limitations have already been defied earlier.

Re: Independent Claim 14 (and dependent claims 15-19), recites the limitation 
"a data window" in lines 6-7 and 12.  
Recites “a filter” in line(s) 13. 
These limitations have already been defied earlier.

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
DIAMANT (US 10846201 B1) discloses techniques for debugging the performance of a neural network. In one embodiment, a neural network processor includes a processing engine, a debugging circuit coupled to the processing engine, and an interface to a memory device. The processing engine is configured to execute instructions for implementing a neural network. The debugging circuit is configurable to determine, for each instruction in a set of instructions, a first timestamp indicating a start time of executing the instruction and a second timestamp indicating an end time of executing the instruction by the processing engine. The interface is configured to save the first timestamp and the second timestamp for each instruction in the set of instructions into the memory device. The debugging circuit can be configured to different debug levels. The neural network processor can include multiple debugging circuits for multiple processing engines that operate in parallel.
HENRY (US 20180157961 A1) discloses N processing units (PU) each have an arithmetic unit (AU) that performs an operation on first, second and third inputs to generate a result to store in an accumulator having an output provided to the first input. A weight input is received by the AU second input. A multiplexed register has first, second, third and fourth data inputs and an output received by the third AU input. A first memory provides N weight words to the N weight inputs. A second memory provides N data words to the multiplexed register first data inputs. The multiplexed register output is also received by the second, third, and fourth data input of the multiplexed register one, 2̂J, and 2̂K PUs away, respectively. The N multiplexed registers collectively operate as an N-word rotater that rotates by one, 2̂J, or 2̂K words when the control input specifies the second, third, or fourth data input, respectively.
Allowable Subject Matter
Claim(s) 11-13 and 15-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the 112(b) rejections set forth up above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov